Case 7:19-cv-03850-VB Document 92 Filed 08/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PERRY CUTTINO,
Plaintiff,

 

V.

DUTCHESS COUNTY COMMUNITY
COLLEGE ASSOCIATION, INC.;
DUTCHESS COUNTY COMMUNITY
COLLEGE; PAMELA EDINGTON;
BRIDGETTE ANDERSON; DUTCHESS
COUNTY, NEW YORK; and JOHN DOES 1-
10,

ORDER OF DISMISSAL

19 CV 3850 (VB)

Defendants. :
x

 

On July 30, 2021, the Court ordered plaintiff to show cause in writing why this case
should not be dismissed for failure to prosecute and comply with Court orders (the “Order to
Show Cause”). (Doc. #91). The docket indicates that notice of the Order to Show Cause was
electronically transmitted to plaintiffs counsel at the email address registered with the Clerk’s
office for the purpose of receiving electronic notifications on the district’s Case
Management/Electronic Case Filing system.

Plaintiffs response to the Order to Show Cause was due on August 6, 2021. To date,
plaintiff has failed to respond to the Order to Show Cause.

A Court must consider five factors in determining whether to dismiss a case pursuant to
Rule 41(b). See Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996). These are: “(1) the duration of
the plaintiff's failure to comply with the court order, (2) whether plaintiff was on notice that
failure to comply would result in dismissal, (3) whether the defendants are likely to be prejudiced
by further delay in the proceedings, (4) a balancing of the court’s interest in managing its docket
with the plaintiff's interest in receiving a fair chance to be heard, and (5) whether the judge has
adequately considered a sanction less drastic than dismissal.” Id.

As stated in the Order to Show Cause, plaintiff has consistently failed to abide by Court
orders and Court-ordered deadlines throughout the pendency of this case. And the Court has
repeatedly imposed sanctions less drastic than dismissal by, for example, denying plaintiff’ s
requests for additional extensions. (See, e.g., Docs. ##47, 81). As the Court has already
concluded, defendants have and will continue to suffer prejudice. Plaintiffs continued and
repeated failure to diligently prosecute this action has unduly delayed the disposition of motions
and the completion of discovery. Moreover, the Court has given plaintiff ample opportunity to
litigate this case despite these delays. Furthermore, the Court has been forced to expend
considerable additional time and resources managing this case as a result of plaintiff's repeated
failures.
Case 7:19-cv-03850-VB Document 92 Filed 08/11/21 Page 2 of 2

Accordingly, having considered the factors listed in Lucas v. Miles, it is hereby
ORDERED that this case is DISMISSED.

The Clerk is instructed to terminate all pending motions and close the case.

Dated: August 11, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
